 In theMatter ofAMERICANHAIR&FELT COMPANYandJUTE, HAIR& FELT WORKERSLOCAL #163 (IJNITED FURNITUREWORKERS OFAMERICA, C. I. 0.)Case No. R-1702.-Decided March 13, 1940FeltManufacturing Industry-Investigation of Representatives:controversyconcerning representation of employees. claim of majority by petitioning unionafter certification by Board of rival union ; prior certification of rivalunion andunexpired contract between employer and rival union no bar to existence ofquestion concerning representation:21 months had elapsed since certification ofrival union,19 months since date of original contract with rival union, and morethan a year since execution of extension agreement to expire July 31, 1940;petitioning union introduced proof of designation by majority of employees inappropriateunit-Unit Appropriate for Collective Bargaining:petitioning unionand employer agreed to unit consisting of all inside and production employees,including teamsters'helpers, chauffeurs'helpers,and subforemen and workingforemen who do not have supervisory capacity, but excluding company officers,clerical employees, supervisory foremen, teamsters, chauffeurs, and watchmen;requested unit identical with unit found appropriate in previous proceedings,except for exclusion of watchmen ; watchmen did not join either union, andwere excluded from coverage of contracts between employer and rival union ;watchmen excluded fromunit-Representatives:certification on evidence inrecord not requested; eligibility to participate in choice: employees on "tem-porary lay-off" list eligible to vote : laid off after acquiring seniority by work-ing at least 6 months and entitled for 3 or 6 months to preference in filling ofvacancies during lay-off; "temporary" employees eligible to vote : regularemployees who have not worked 6 months and hence not entitled to seniorityrights-Election Ordered:rival union which did not participate in hearing maywithdraw name from ballot if request made within 5 days from receipt of Direc-tion of Election ; request by employer for postponement of election until expira-tion of contract with rival union, denied.Mr. Richard J. Hickey,for the Board.Pitney,Hardin & Skinner,byMr.William J. Brennan, Jr.,ofNewark, N. J., for the Company.Isserman, Isserman cC Kapelsohn, by Mr. Sol D. Kapelsohn,ofNewark, N. J., for the C. I. 0. Local.Mr. J. H. Krug,of counsel to the Board.21 N. L. R. B., No 54.570 AMERICAN HAIR & FELT COMPANYDECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASE571On November 16, 1939, Jute, Hair & Felt Workers Local #163,United Furniture Workers of America, affiliated with the Congressof Industrial Organizations,' herein called the C. I. O. Local, filedwith the Regional Director for the Second Region (New York City)a petition alleging that a question affecting commerce had arisen con-cerning the representation of employees of American Hair & FeltCompany, Newark, New Jersey, herein called the Company, and re-questing an investigation and certification of representatives pur-suant, to Section 9 (c) of the National Labor Relations Act, 49 Stat.449, herein called the Act.On December 16, 1939, the National LaborRelations Board, herein called the Board, acting pursuant to Section9 (c) of the Act and Article III, Section 3, of National Labor Rela-tions Board Rules and Regulations-Series 2, ordered an investiga-tion and authorized the Regional Director to conduct it and to providefor an appropriate hearing upon due notice.On December 22, 1939, the Regional Director issued a notice of!hearing; on December 27, 1939, a notice of postponement of the hear-ing; and on December 28, 1939, a notice of continuance of the hearing.On December 29, 1939, the C. I. O. Local refiled its petition.OnJanuary 11, 1940, the Regional Director issued a notice of postpone-ment of the hearing, and on January 13, 1940, an amended notice ofhearing.Copies of the afore-mentioned notices were duly servedupon the Company, upon the C. I. O. Local, and upon Hair, Felt andJuteWorkers Local #163, Upholsterers International Union ofNorth America; affiliated with the American Federation of Labor,herein called the A. F. of L. Local, a labor organization claiming torepresent employees directly affected by the investigation.Pursuantto the notices, a hearing was held on January 25, 1940, at Newark,New Jersey, before Joseph L. Maguire, the Trial Examiner dulydesignated by the Board.The Board, the Company, and the C. I. O.Local were represented by counsel and participated in the hearing.Full opportunity to be.heard, to examine and cross-examine witnesses,.and to introduce evidence bearing on the issues was afforded all par-iThe record shows that this is the correct name of the labor organization,which isdesignated in the petition as "Jute, Hair&FeltWorkers Local #163(United FurnitureWorkersof America, C I 0 ) "Formerly,Upholsterers,Furniture,Carpet, Linoleum and Awning Workers NationalUnion of North America.Copies of the notices were also served upon Upholsterers Inter-national Union of North America, affiliated with the American Federation of Labor. 572DECISIONS OF NATIONAL LABOR RELATIONS BOARDties.At the close of the hearing the Company moved in the alterna-tive for a dismissal of the proceeding or, in the event that an electionshould be directed, for postponement of such election until July 31,1940.The Trial Examiner reserved ruling on the motion.For thereasons stated below the motion is hereby denied.During the courseof the hearing the Trial Examiner made several rulings on othermotions,and on objections to the admission of evidence.The Boardhas reviewed the rulings of the Trial Examiner and finds that noprejudicial errors were committed.The rulings are hereby affirmed.Briefs were filed by the Company and the C. I. O. Local, and bothparties participated in oral argument before the Board on February16, 1940.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESSOF THE COMPANYAmerican Hair & Felt Company is a Delaware corporation with itsprincipal offices in Chicago, Illinois.It operates two plants inNewark, New Jersey, which are the plants involved in this proceeding,and plants in California, Delaware, Illinois, Kentucky, Massachusetts,Pennsylvania, and Wisconsin.At its Newark plants the Company manufactures Ozite carpetcushions, insulation felts, gun wadding, slipper felts, and feltedcarpet.Raw materials consisting chiefly of animal hair, jute, burlap,and dyes are almost wholly purchased and shipped from points out-side the State of New Jersey. In 1939 total expenditures of theCompany for raw materials amounted to approximately $1,300,000.Sales of the finished products of the Company during the same yearamounted to approximately $3,000,000, more than 93 per cent of whichwere shipped to points outside the State of New Jersey.The Company stipulated that it is engaged in interstate commercewithin the meaning of the Act, and consented to the jurisdiction of theBoard in this proceeding.II.THE ORGANIZATIONS INVOLVEDJute, Hair & Felt Workers Local #163 is a labor organization, a sub-sidiary of United Furniture Workers of America, affiliated with theCongress of Industrial Organizations. It admits to membership allthe employees of the Newark plants of the Company, excluding execu-tives, clerical employees, supervisory foremen, and teamsters.3 These findings are based on a stipulation of facts. AMERICAN HAIR & FELT COMPANY573Hair, Felt and Jute Workers Local #163 is a labor organization, asubsidiary of Upholsterers International Union of North America,affiliated with the American Federation of Labor. It admits to mem-bership all the employees of the Newark plants of the Company, ex-cluding executives, clerical employees, supervisory foremen, andteamsters.III.THE QUESTION CONCERNING REPRESENTATIONOn May 26, 1938, after a hearing and an election upon the peti-tion of the C. I. O. Local, the Board certified the A. F. of L. Localas sole bargaining agent of the employees at the Newark plantsof the Company.'Thereafter, under date of July 29, 1938, theCompany and the A. F. of L. Local entered into a written contract,dealing with hours of employment, overtime, vacations, seniority, andgrievance procedure, and providing that the parties would negotiatea supplemental agreement with respect to wages.By its terms thecontract continued in force until July 31, 1939, and from year toyear thereafter, unless either party gave the-other notice of a con-templated change 30 days prior to the end of any 1-year period. OnSeptember 12, 1938, the parties entered into a supplemental writtencontract dealing with wages.. Subsequently, under date of January25, 1939, the parties entered into a further written contract wherebythe existing wage rate was continued until December 31, 1939, andthe provisions of the July 1938 contract were extended to July 31,1940, and thereafter from year to year subject to termination onJuly 31, 1940, and on any annual date thereafter, by notice given 30days in advance.In the meantime, between January, 14, 1939, and sometime in Feb-ruary, the C. I. O. Local had circulated a petition among the em-ployees which stated, among other things, that "we do not want ourlocal to be our bargaining agent any more because it has not repre-sented us," and requested the National Labor Relations Board toconduct an election to determine the collective bargaining representa-tive.On March 6, 1939, the C. I. O. Local filed its petition for in-vestigation and certification, and a hearing was held thereon.There-after, on September 22, 1939, the Board issued its Decision andOrder dismissing the petition of the C. I. O. Local, without prejudiceto its right to renew the petition at a reasonable time before the4Matter of Amev leanHair & FeltCompanyandJute,Hair d Felt Workers, Local No.163, 6 N. L. R. B 648; 7 N. L. R. B. 479. The A. F. of L. Local polled 191 votes to 161for the 'C. I O. Local.5The supplemental wage agreement of September12, 1938,had increased wages in a fewcases, decreased them in others,and, in effect,allowed theCompany anet saving of 8per cent.OnDecember 5, 1938, the Companyhad increased wages 5 per cent. 574DECISIONS OF NATIONAL LABOR RELATIONS BOARDexpiration of the wage agreement on December 31, 1939." There-upon, the C. I. O. Local sent a letter to the Company, dated Septem-ber 26, 1939, in which it claimed majority representation, and statedits intention of seeking certification prior to December 31, 1939.Asstated above, the petition of the C. I. O. Local for investigation andcertification was filed on November 16 and refiled on December 29,1939.Under date of December 18, 1939, the Company, with notice of thepetition theretofore filed by the C. I. O. Local, entered into a supple-mental agreement with the A. F. of L. Local, providing for a wage in-crease of approximately 5 per cent, effective until July 31, 1940,7 sub-ject, however, to the condition that the specified wage rates should notremain inforce in the event the Board should certifya labor organi-zation other than the A. F. of L. Local prior to July 31, 1940.As we have stated above, the C. I. O.'Local under date of September26, 1939, notified the Company that it claimed majority representationand would seek certification in accordance with the Decision and Orderissued on September22, 1939.Between September 30 and October 27,1939, the C. I. O. Local circulated among the Company's employees astatement which declared that the signers designated the C. I. O. Localas their bargaining agent and desired that the Board certify the C. 1. 0.Local as such, with or without an election. The statement, signed by172 of the 310 employees in the unit we find below to be appropriate forthe purposes of collective bargaining,8 was introduced at the hearing.The A. F. of L. Local did not participate in the hearing, but appearedspecially to urge that the petition be dismissed on the ground that thecontinuation of the proceedings would promote discord and endangerits contracts.We find no merit in this contention, nor in the argumentadvanced by the Company that the existence of a questionconcerningrepresentationshould be held to be precluded by the unexpired con-tract dated January 25, 1939. It is now 21 months since our certifica-tion, 19 months since the signing of the original A. F. of L. Local con-tract, and more than a year since the date of the extensionagreementof January 25, 1939.9 In addition, as stated above, the C. I. O. Local6Matter of American Haw'&Felt CompanyandJute,Hair &FeltWorkers Local x$168(United Furniture Workers of America, CIO),15 N L. R B 5727The agreement recites that the Company has been informed by the Regional Directorof the filing of the petition by the C I 0. Local8The figure of 310 employees is based upon the Company's pay roll of January 20, 1940,which was introduced in evidence.The Company did not challenge the authenticity ofthe signatures to the statementOf the 172 signatures,159 were identified by individualswho witnessed them ; 3 were the signatures of employees who witnessed and identifiedother signatures;and 10 were signatures which were witnessed by an individual who diedprior to the hearing9The wage agreement of December 18, 1939,does not affect the existence of a questionconcerning representation,since it was entered into after the Company had receivednotice of the claim of the C. I.0 Local to majority representation and of the filing of thepetition AMERICAN HAIR & FELT COMPANY575introduced unchallenged documentary evidence that a majority of theemployees within the appropriate unit wish to be represented by theC. I. 0. Local for the purposes of collective bargaining.Under allthe circumstances, we find that a question exists concerning the repre-sentation of the Company's employees.Iv.THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which has arisen,occurring in connection with the operations of the Company describedin Section I above, has a close, intimate, and substantial relation totrade, traffic, and commerce among the several States and tends to leadto labor disputes burdening and obstructing commerce and the freeflow of commerce.V.THE APPROPRIATE UNITThe C. I. 0. Local and the Company stipulated that the appropriateunit should consist of all inside and production workers employed atthe Newark plants of the Company, including teamsters' and chauf-feurs' helpers, and subforemen and working foremen who do nothave supervisory capacity, but excluding Company officers, clericalemployees, supervisory foremen, teamsters and chauffeurs, and watch-men.Except for the exclusion of the watchmen, the requested unitis identical 10 with the unit we found appropriate in the two previouscases involving the Newark plants of the Company.'1The Company employs four watchmen at the Newark plants. Inthe first case before the Board involving the Newark plants the watch-men were included in the bargaining unit over the objection of theCompany, primarily because both the C. I. 0. Local and the A. F.of L. Local desired their inclusion.In the second case they were in-cluded by stipulation of all parties.As we have stated above both theCompany and the C. I. 0. Local now desire the exclusion of thewatchmen. The record supports their request. It appears that none ofthe watchmen became members of either the A. F. of L. Local or theC. I. 0. Local; and they were specifically excluded from the coverageof the various contracts entered into between the Company and theA. F. of L. Local.Under these circumstances we shall exclude thewatchmen from the appropriate unit.We find that all inside and production employees of the Companyat its Newark plants, including teamsters' helpers, chauffeurs' helpers,16The record shows that this was the intention of the parties although the phraseologydiffers somewhat from that in the previous cases.12 See footnotes 4 and 6,supra 5576DECISIONS OF NATIONAL LABOR RELATIONS BOARDand subforemen and working foremen who do not have supervisorycapacity, but excluding Company officers, clerical employees, super-visory foremen, teamsters and chauffeurs, and watchmen, constitute aunit appropriate for the purposes of collective bargaining and thatsaid unit will insure to employees of the Company the full benefit oftheir right to self-organization and to collective bargaining and other-wise effectuate the policies of the Act .1-2VI.THE DETERMINATION OF REPRESENTATIVESUnder the circumstances set forth in Section III above, we find thatthe question concerning representation which has arisen can best beresolved by holding an election by secret ballot."The C. I. O. Local and the Company stipulated that employees onthe "temporary lay-off" list should be eligible to vote.When an em-ployee who has acquired seniority status by working for atleast- 6months, is laid off, he is placed on the "temporary lay-off" list for aperiod of 3 months, and if he applies for work during this period,he is retained on the list,for an additional 3 months' period.Anemployee whosename is onthe list is entitled to preference in thefilling of any vacancy in his department or category of work.Wefind that employees on the "temporary lay-off" list should be eligibleto vote in the election which we are directing.The C. I. O. Local and the Company further stipulated that so-called "temporary" employees 14 should be ineligible to vote.Theseare regular employees and are distinguished from other employeesonly by the fact that they have worked less than 6 months and there-fore have not acquired seniority status by the terms of the Company'scontracts with the A. F. of L. Local. Indeed, except in respect ofseniority rights these "temporary" employees appear to be dealt within such contracts on the same basis as other employees.Moreover, thestatement circulated by the C. I. O. Local in September and October1939 includes the signatures of 19 of the 39 employees whose namesappear on the Company's pay roll of January 20, 1940, as "temporary"employees.-We are of the opinion, upon these facts, that the "tem-"The unit as thus defined includes"temporary"employees as well as employees on the"temporary lay-off" list.See Section VI and footnote 16,infra.'The C. I. O. Local does not ask for certification on the basis of the evidence which itintroduced at the hearing.14At the hearing counsel for the Company stated that on the dates of the hearings inthe two previous proceedings there were no "temporary" employees on the pay roll.11As of January 20, 1940, 25 of the 39 had been employed by the Company for 3 monthsor more AMERICAN HAIR & FELTCOMPANY577porary" employees should be eligible to vote in the election which weshall direct.1eThe Company urges that no election be held untilJuly31, 1940, theearliest date upon which the A. F. of L. Local contract dealing withhours of employment, overtime, vacations, seniority, and grievanceprocedure, may, by its terms, be terminated. In support of its view,the Company suggests that a change in the collective bargaining agentprior to that date may result in demands upon the Company for modi-fication of the existing contract, and that the denial of such demandsmay precipitate a strike.Without passing upon the status of thecontract in the event of a change of bargaining representative, we donot believe that the choice of representatives should be deferred uponsuch speculation.The C. I. 0. Local does not object to the inclusion of the A. F. of L.Local on the ballot and the Company urges that the A. F. of L. Localbe included in the ballot unless it should hereafter ask that its namebe excluded.We shall order the inclusion of the A. F. of L. Localon the ballot in view of the prior certification and the existence ofits contract with the Company.We shall, however, permit the A. F.of L. Local to withdraw its name from the ballot by written requestmade to the Regional Director within 5 days from the receipt of theDirection of Election.The C. I. 0. Local requests that eligibility to vote be determinedby the Company's pay roll next preceding the date of the Board'sDirection of Election.The Company has agreed to furnish a copy ofsuch pay roll, although not conceding the propriety of holding an elec-tion at the present time. In accordance with our usual practice, weshall direct that eligibility to vote shall be determined with referenceto the pay-roll period last preceding the date of our Direction ofElection.Upon the basis of the above findings of fact and- upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of American Hair & Felt Company, Newark,New Jersey, within the meaning of Section 9 (c) and Section 2 (6) and(7) of the Act.2.The inside and production employees of the Company at itsNewark plants, including "temporary" employees, employees on the19Earlier inthe hearing the C. I. 0 Local and the Company stated that they wished toexclude "temporary" employees "from the unit "The record indicates that this phrase-ology was inadvertent, and that the parties were concerned only aaith the issue of eligibilityto voteIn any event, for the reasons stated in the text with reference to eligibility, wewould find that the "temporary" employees should be included in the appropriate unit. 578DECISIONS OF NATIONAL LABOR RELATIONS BOARD"temporary lay-off"list, teamsters'helpers, chauffeurs'helpers, andsubforemen and working foremen who do not have supervisory ca-pacity, but excluding Company officers,clerical employees,supervisoryforemen, teamsters and chauffeurs,and watchmen,constitute a unitappropriate for the purposes of collective bargaining,within themeaning of Section 9(b) of the Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Re-lations Act,49 Stat. 449,and pursuant to Article III, Section 8, ofNational Labor Relations Board Rules and Regulations-Series 2,as amended, it is herebyDIRECTED that,as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargainingwith American Hair & Felt Company, Newark, New Jersey, an elec-tion by secret ballot shall be conducted as early as possible, but notlater than thirty (30) days from the date of this Direction of Elec-tion, under the direction and supervision of the Regional Director forthe Second Region, acting in this matter as agent for the NationalLabor Relations Board, and subject to Article III, Section 9, of saidRules and Regulations,among theinside andproduction employeesof American Hair & Felt Company at its Newark plants,who wereemployed by the Company during the pay-roll period last precedingthe date of this Direction, including employees who did not workduring such pay-roll period because they were ill or on vacation orwho were then or have since been temporarily laid off,"temporary"employees, employees on the "temporary lay-off"list, teamsters' help-ers, chauffeurs'helpers,and subforemen and working foremen whodo not have supervisory capacity, but excluding Company officers,clerical employees,supervisory foremen, teamsters and chauffeurs,watchmen, and any employees who between such pay-roll date andthe date of the election have quit or been discharged for cause, todetermine whether they desire to be represented by Jute, Hair & FeltWorkers Local #163,United Furniture Workers of America, affili-ated with the Congress of Industrial Organizations,or by Hair,Felt and Jute Workers Local #163, Upholsterers InternationalUnion of North America, affiliated with the American Federation ofLabor, for the purposes of collective bargaining,or by neither. AMERICAN HAIR & FELTCOMPANY[SADME TITLEAMENDMENTTO DIRECTION OF ELECTIONMarch 21, 1940579On March 13, 1940, the National Labor Relations Board, hereincalled the Board, issued a Decision and Direction of Election in theabove-entitled proceeding, the election to be held as early as possible,but not later than thirty (30) days from the date of the Direction.The Board, having been advised by Hair, Felt and Jute WorkersLocal#163, Upholsterers International Union of North America,affiliatedwith the American Federation of Labor, that it does notdesire to participate in the election, hereby amends its Direction ofElection by striking therefrom the words "whether they desire to berepresented by Jute, Hair & Felt Workers Local #163, United Fur-nitureWorkers of America, affiliated with the Congress of IndustrialOrganizations, or by Hair, Felt and Jute Workers Local #163, Up-holsterers International Union of North America, affiliated with theAmerican Federation of Labor, for the purposes of collective bar-gaining, or by neither," and substituting therefor the words "whetheror not they desire to be represented by Jute, Hair & Felt WorkersLocal #163, United Furniture Workers of America, affiliated withthe Congress of Industrial Organizations, for the purposes of col-lective bargaining."21 N. L.R. B., No. 54a.